                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

 BERNARD COUTU,                             )
                                            )
         Plaintiff,                         )
                                            )        NO. 3:17-cv-01492
 v.                                         )
                                            )        JUDGE CAMPBELL
 BRIDGESTONE AMERICAS, INC.                 )        MAGISTRATE JUDGE NEWBERN
 and BRIDGESTONE AMERICAS                   )
 TIRE OPERATIONS, LLC,                      )
                                            )
         Defendants.                        )

                                      MEMORANDUM

       Pending before the Court are cross motions for summary judgment. Plaintiff filed a Motion

for Summary Judgment on Counts I and III. (Doc. No. 34.) Defendants Bridgestone Americas,

Inc. and Bridgestone Americas Tire Operations, LLC (collectively “Bridgestone”) filed a response

(Doc. No. 42), and Plaintiff filed a reply (Doc. No. 47). Defendants filed a Motion for Summary

Judgment (Doc. No. 35).      Plaintiff responded to Defendants’ motion (Doc. No. 44), and

Defendants filed a reply (Doc. No. 48). For the reasons discussed below, Plaintiff’s motion is

DENIED, and Defendants’ motion is GRANTED in part, and DENIED in part.

                                       I. Background

       Plaintiff Bernard Coutu began working for Firestone, which later merged into Bridgestone,

on January 3, 1977. (Doc. No. 45 at ¶ 1.) He worked at Bridgestone’s Joliette, Quebec Tire Plant

from 1977 until 2005. In early 2005, Plaintiff became aware of a job opportunity to work for

Bridgestone/Firestone North American Tire, LLC (an entity that later became Bridgestone

Americas, Inc.) in Nashville, Tennessee.
        Plaintiff was provided a written job offer stating: “You will be eligible to participate in all

company benefit programs applicable to your position level in accordance with their respective

plan terms.” (Doc. No. 45, ¶ 5.) Before Plaintiff accepted the position in Nashville, he inquired

about the retirement benefits. (Coutu, Dep., Doc. No. 39-1 at 30-31). Danielle Roberge, a manager

in the Nashville division, and Rene Barbieri, a Bridgestone human resources representative in

Nashville, told Plaintiff he would receive credit in the United States for his time worked in Canada.

(Id.)

        Over the years, Bridgestone has sponsored various retirement plans. (Doc. No. 45, ¶ 6.)

When Plaintiff began working in Nashville, new employees were eligible to participate in a

pension plan called the Cash Balance Plan – officially titled Supplement A-3 to the Salaried

Employees Retirement Plan. The Cash Balance Plan replaced the previous plan, Supplement A-

1, which Bridgestone closed to new participants on July 1, 2003. (Id.) Both plans are referred to

as Qualified Salaried Employees Retirement Plan. (Compl., ¶ 24.)

        When Plaintiff began working in Nashville on July 1, 2005, he was provided a copy of the

the A-3 Supplement and possibly the A-1 Supplement. 1 (Doc. No. 43, ¶ 4; Coutu Dep., Doc. No.

43-1 at 58.)

        The A-3 Supplement provides the following plan information:

           All employees of the Employer who are classified by the Employer as United
           States salaried employees for Plan participation purposes … and who are
           hired or rehired on or after July 1, 2003, are eligible to participate in the Plan.
           These employees are referred to as “Covered Employees.”

                  …
                  Employees who on or after July 1, 2003 initially became classified as
           United States salaried employees of an Employer … by reasons of transfer of

1
      Bridgestone disputes Coutu’s allegation that a human resources representative gave him
Supplement A-1 concurrently with Supplement A-3. (Doc. No. 43, ¶ 4.)


                                                   2
          employment or change in job classification will also become Covered
          Employees.
                 …
                 Credited Service is used to determine the amount of your benefit.
          Credited Service is determined in the same manner as your Years of Service,
          but only includes those period[s] of time that you are a Covered Employee
          and a Plan Participant. (Supplement A-3, Summary Plan Description, Doc.
          No. 39-1 at 34-36.)

       Between 2005 and 2013, Bridgestone provided employees an online pension calculator to

estimate pension benefits. (Doc. No. 43, ¶ 8.) In January 2008, after working in Nashville for

approximately two years, Plaintiff attempted to run a pension estimate to calculate a benefit under

the Supplement A-1 plan (Doc. No. 39-1.) The online calculator stated, “Your Plan” is the

“Qualified Salaried Employees Retirement Plan,” and showed his “ERISA service” date as July 1,

2005, and an estimated pension benefit of $0.00. (Compl., Doc. No. 27, ¶ 34.)

       Believing this information to be incorrect, Plaintiff contacted human resources by email:

“Recently I was trying to use the Pension Calculator {without success} and I was told I was not

eligible for that type of Pension plan. Can you look at what is wrong in the system?” (Doc. No.

39-1 at 90-91.) Cheryl Jandecka, a representative of the Bridgestone America’s Holding, Inc.

Pension Administration, responded that he was a participant in the Cash Balance Plan, but not the

Pension Plan. (Doc. No. 39-1 at 90-91.) Plaintiff then pursued the matter with Bill Phillips,

Executive Director IR & Benefits. Phillips responded:

          I reviewed the e mail and investigated your offer letter. It states, “you will be
          eligible to participate in all company benefit programs applicable to your
          position level in accordance with their respective plan terms.” The plan terms
          for the BSAH Salaried Supplement A-3 [the Cash Balance Plan] are for
          people hired on or after July 1, 2003. Since you were not an employee of
          BFNT and your hired date was July 1, 2005 you are in the correct plan. The
          details and summary plan description can be found at the Team BSA web
          site. The pension plans are legal documents and the determination of who is
          covered by the plan is extremely clear. I discussed this with Fran Jones and
          Rene Barbieri to insure [sic] I reviewed the correct documents. I am sure this


                                                 3
          is not the answer you wanted to hear but Jandecka determination is correct
          and you are an eligible participant in the proper BSAH pension plan
          Supplement A-3 Cash Balance. (Id. at 88.)

       In 2010, Plaintiff contacted Robert McClaugherty for information about his pension

benefits. McClaugherty gave Plaintiff an estimate of his current pension benefit, but did not

provide him with a formal statement. (Doc. 43, ¶ 11.)

       In early 2013, the online tool showed that Plaintiff was a participant in the “Qualified

Salaried Employees Retirement Plan” and had an estimated monthly accrued benefit at age 65 of

$0.00. (Doc. No. 43, ¶ 9.) Believing this to be an error, Plaintiff contacted Bridgestone about his

“Cash Balance Account Balance.”          Bernard Kmetz, Manager, Pension and Savings Plans,

responded:

          As we previously discussed regarding your MyHR ticket, the Salary Cash
          Balance Plan account balance is posted annually to TeamBSA in December
          following plan year end. Your account balance was not posted due to system
          errors. Those errors have been corrected, but since TeamBSA is an annual
          posting, it will not appear there until December of this year for plan year end
          10/31/2013. We anticipate some improvements to this process that you will
          like but too early to go into detail at this time. In order to assist you with your
          account balance, please be advised your 10/31/2012 account balance is
          estimated to be $15,593.23. I hope you had a chance to review the Summary
          Plan Description that explains the percentage of earnings used to calculate
          the credits. We apologize for the inconvenience but hope we have satisfied
          your needs. I understand you may disagree with the calculation, but I am
          providing your estimated account balance here. (Doc. No. 39-1, 97.)


       In June 2016, Plaintiff received a written benefit statement for his Personalized Cash

Balance Account, which showed his entitlement to a monthly benefit of $217 using his transfer

date of July 2005. (Doc. No. 43, ¶ 13.) This was the first written benefit statement Plaintiff had

received from Bridgestone, other than the online calculator estimates, since the transfer. (Id.)




                                                  4
          In May or June 2017, Plaintiff decided to retire from Bridgestone.         He received a

“retirement packet” that included a Benefit Overview listing his Credited Service date as 1/3/1977,

his last hire date as 1/3/1977, and his ERISA date as 7/1/2005. (Doc. No. 43, ¶ 14.) Plaintiff

completed the retirement packet and elected to receive a lump sum payment of $40,771.70. (Doc.

No. 45, ¶ 15.) Plaintiff also had available to him the retirement benefits accrued between 1977

and 2005 under two different Canadian retirement plans. (Doc. No. 45, ¶¶ 3, 15; Doc. No. 39-1 at

92-95.)

          On November 27, 2017, Plaintiff submitted an administrative claim with Bridgestone for

benefits in addition to those he had accrued under the Cash Balance Plan and filed this case,

asserting breach of fiduciary duty, breach of contract, and promissory estoppel. Bridgestone

administratively denied his claim and denied his appeal. (Doc. No. 45, ¶ 19.) On March 29, 2019,

Plaintiff moved for summary judgment on his claims for breach of fiduciary duty and wrongful

termination of benefits. (Doc. No. 34). Defendant moved for summary judgment on all claims.

(Doc. No. 35.)

                                     II. Standard of Review

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party bringing the summary judgment motion has the initial burden of informing the

Court of the basis for its motion and identifying portions of the record that demonstrate the absence

of a genuine dispute over material facts. Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003).

The moving party may satisfy this burden by presenting affirmative evidence that negates an

element of the non-moving party’s claim or by demonstrating an absence of evidence to support

the nonmoving party’s claims. Id.


                                                 5
           In evaluating a motion for summary judgment, the court views the facts in the light most

favorable for the nonmoving party and draws all reasonable inferences in favor of the nonmoving

party. Bible Believers v. Wayne Cty., Mich., 805 F.3d 228, 242 (6th Cir. 2015); Wexler v. White’s

Fine Furniture, Inc., 317 F.3d 564, 570 (6th Cir. 2003). The Court does not weigh the evidence,

judge the credibility of witnesses, or determine the truth of the matter. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986). Rather, the Court determines whether sufficient evidence has been

presented to make the issue of material fact a proper question of fact. Id. The mere scintilla of

evidence in support of the nonmoving party’s position is insufficient to survive summary

judgment; instead, there must be evidence of which the trier of fact could reasonably find for the

nonmoving party. Rodgers 344 F.3d at 595.

           In ruling on a motion for summary judgment, “[a] district court is not … obligated to wade

through and search the entire record for some specific facts that might support the nonmoving

party’s claim.” InterRoyal Corp. v. Sponseller, 889 F.2d 108, 111 (6th Cir. 1989). In determining

whether a genuine issue of material fact exists on a particular issue, the court is entitled to rely

only upon those portions of the verified pleadings, depositions, and answers to interrogatories, and

admissions on file, together with any affidavits submitted, specifically called to its attention by the

parties.

                                              III. Analysis

A. Statute of Limitations

           1. Wrongful Denial of Benefits

           Plaintiff brings a claim for benefits under § 502(a)(1)(B), asserting entitlement to benefits

pursuant to the Supplement A-1 plan and his original date of hire – January 3, 1977. (Pl. Br., Doc.

No. 36 at 11.) Defendants argue that Plaintiff has known since at least 2008 that he was not eligible


                                                    6
for benefits under Supplement A-1 and his claim is, therefore, barred by the six-year statute of

limitations.

       The relevant provision of Section 502(a)(1)(B) provides:

           A civil action may be brought … by a participant … to recover benefits due
           to him under the terms of his plan, to enforce his rights under the terms of the
           plan, or to clarify his rights to future benefits under the terms of the plan …
           29 U.S.C. § 1132(a)(1)(B).

       ERISA does not provide a statute of limitations for claims under Section 502(a)(1)(B). The

Courts applies the statute of limitations applicable to breach of contract claims, which, in

Tennessee, is six years. Meade v. Pension Appeals & Review Committee, 966 F.3d 190, 194-95

(6th Cir. 1992); T.C.A. § 28-3-109. “The rule governing when a cause of action accrues is the

‘clear repudiation’ rule.” Morrison v. Marsh & McLennan Cos., Inc., 439 F.3d 295, 302 (6th Cir.

2006). “[A]n ERISA beneficiary’s cause of action accrues before a formal denial, and even before

a claim for benefits is filed when there has been a clear repudiation by the fiduciary which is clear

and made known to the beneficiary.” Id. (quoting Bennett v. Federated Mutual Ins. Co., 141 F.3d

837, 839 (8th Cir. 1998)). See Patterson v. Chrysler Group, LLC, 845 F.3d 756, 764 (6th Cir.

2017) (“Plaintiff’s claim began to run when she was put on notice (formal or informal) that the

benefits she sought would be denied to her,” consequently the first repudiation of benefits, not the

second (thirteen years later) was the date on which the statute of limitations began to run.).

       The question is whether Bridgestone clearly repudiated Plaintiff’s claim for benefits more

than six years before he filed this case. Defendants assert they clearly informed Plaintiff he was

not entitled to retirement benefits under the Supplement A-1 plan, through an email sent to Plaintiff

from Bill Phillips, Executive Director IR and Benefits, on February 6, 2008. Plaintiff disputes




                                                  7
Phillips was able to make a fiduciary representation and that the email was a “clear and

unequivocal repudiation.”

       The Court first considers whether the email was a repudiation by a “fiduciary.” ERISA

defines a fiduciary as a person with “any discretionary authority or discretionary control respecting

management” of the plan, or “has any discretionary authority or discretionary responsibility in the

administration” of the plan. 29 U.S.C. § 1002(21)(A). The Sixth Circuit employs a functional test

to determine fiduciary status, viewing “fiduciary” not in terms of formal trusteeship, but in

functional terms of control and authority over the plan. See Briscoe v. Fine, 444 F.3d 478, 486 (6th

Cir. 2006) (citing Mertens v. Hewitt Assocs., 508 U.S. 248, 262 (1993). “Fiduciary status ... is not

an all or nothing concept”; a person can be a fiduciary with respect to a particular activity. Id.

(citing Moench v. Robertson, 62 F.3d 553, 561 (3d Cir.1995)).

       Plaintiff does not dispute that Bridgestone and Phillips were plan fiduciaries. Indeed,

Plaintiff sued Bridgestone for breach of fiduciary duty related to its plan representations, and

characterized Phillips as “a Plan fiduciary during the relevant period.” (See Am. Cmpl., Doc. No.

27, ¶¶ 66-81; Pl. Br., Doc. No. 44 at 10.) See also, Deschamps v. Bridgestone Americas, Inc., 169

F. Supp. 3d 735, 748 (aff’d 840 F.3d 267 (6th Cir. 2016)) (Bridgestone acted as a plan fiduciary

when Bridgestone employees communicated information regarding pension eligibility and

benefits; individual employees were merely speaking on Bridgestone’s behalf). Phillips was

Executive Director of IR and Benefits and a member of the Benefits Appeals Board with

discretionary authority. (Doc. No. 45, ¶ 13.) Both Bridgestone and Phillips were fiduciaries of

the plan when communicating benefits eligibility to Plaintiff.

       Plaintiff’s argument that Phillips’ email did not constitute a “clear and unequivocal

repudiation of benefits” is without merit. In response to a series of messages from Plaintiff about


                                                 8
his enrollment in the Cash Balance Plan (Supplement A-3) instead of the traditional pension plan

(Supplement A-1), Phillips wrote: “I am sure this is not the answer you wanted to hear but Jandecka

[Pension Administration] determination is correct and you are an eligible participant in the proper

BSAH pension plan Supplement A-3 Cash Balance.” Phillips’ email in 2008 should have

unequivocally disabused him of any belief he was entitled to benefits under Supplement A-1.

Plaintiff was aware, at least by February 2008, that Bridgestone did not consider him eligible for

the Supplement A-1 traditional pension plan. 2 His claim accrued at that time.

        Plaintiff filed this case on November 27, 2017, more than six years after his claims accrued.

Accordingly, Plaintiff’s claim for benefits under ERISA Section 502(a)(1)(B) is barred by the

statute of limitations.

        2. Breach of fiduciary duty under ERISA § 502(a)(3)

        ERISA contains a statute of limitations applicable to actions for breach of fiduciary duty:

           No action may be commenced under this subchapter with respect to a
           fiduciary’s breach of any responsibility, duty, or obligation under this part,
           or with respect to a violation of this part, after the earlier of—
                   (1)     six years after (A) the date of the last action which
                          constituted a part of the breach or violation, or (B) in
                          the case of an omission the latest date on which the
                          fiduciary could have cured the breach or violation, or
                   (2)    three years after the earliest date on which the plaintiff
                          had actual knowledge of the breach or violation;
           except that in the case of fraud or concealment, such action may be
           commenced not later than six years after the date of discovery of such breach
           or violation. 29 U.S.C. § 1113.




2
       Plaintiff’s assertion that the online statements indicated he was enrolled in the traditional
pension plan is not supported by the evidence. The online statement showed Plaintiff enrolled in
the “Qualified Salaried Employees Retirement Plan.” (Doc. No. 36-4 at 218.) The traditional
pension plan and the cash balance plan shared the same title. (Compl., Doc. No. 27, ¶24.) Any
question about which plan Plaintiff was enrolled in was answered unequivocally by Phillips’ email.


                                                 9
       A claim for breach of fiduciary duty under ERISA “accrues when the claimant has

knowledge of the facts constituting the breach.” Ternes v. Tern-Fam, Inc., No. 89-1648, 1990 WL

80915, *4 (6th Cir. June 14, 1990). “[T]o trigger the ERISA statute of limitations, the plaintiff

need only have knowledge of the act and cannot wait until the consequences of the act become

painful.” Id. “The basic ERISA limitations period of six years begins on the date of the breach or

violation. However, a ‘plaintiff with actual knowledge’ of a non-fraudulent breach of ERISA

fiduciary duties must file suit within three years.” Wright v. Heyne, 349 F.3d 321, 327 (6th Cir.

2003) (citing Tassinare v. American Nat’l Ins. Co., 32 F.3d 220, 223 (6th Cir. 1994)). “[T]he

relevant knowledge required to trigger the statute of limitations under 29 U.S.C. § 1113(2) is

knowledge of the facts or transaction that constituted the alleged violation; it is not necessary that

the plaintiff also have actual knowledge that the facts establish a cognizable legal claim under

ERISA in order to trigger the running of the statute.” Wright v. Heyne, 349 F.3d 321, 330 (6th Cir.

2003). In Wright, the court concluded the three-year limitations period applied when the “extrinsic

facts of which the Plaintiffs had actual knowledge demonstrate that Plaintiffs must have known

that they had been wronged.” Id. at 331.

       Plaintiff alleges Defendants breached their fiduciary duty to “communicate with and

inform Mr. Coutu.” (Def. Br., Doc. No. 44 at 6.) Plaintiff cites several examples of allegedly

inaccurate or incomplete information regarding his pension benefits, all of which were known to

be inaccurate or incomplete at the time. In fact, on multiple occasions, in 2008, 2013, and 2016,

he inquired about the information provided because he thought it was wrong. (See Doc. No. 45 at

¶¶ 13, 14; Doc. No. 43 at ¶¶ 11, 12.) Plaintiff also stated that he knew the information provided

in the online benefits calculator was inaccurate because it consistently showed a balance of $0.00.

(Doc. No. 43, ¶ 9.)


                                                 10
       The Court finds that Plaintiff had actual knowledge of the alleged breaches of fiduciary

duty at the time they occurred. The applicable limitations period for such claims is three years.

Plaintiff filed this case on November 27, 2017. Accordingly, claims related to representations

made more than three years before that date are time barred.

B. Breach of Fiduciary Duty

       Plaintiff claims Bridgestone breached its fiduciary duty of loyalty “to communicate to the

beneficiary material facts” about his retirement benefits when it provided “lackluster responses”

to Plaintiff’s questions about which pension plan he participated in and whether Bridgestone would

honor his years of service at the Joliette plant. Plaintiff also complains that Bridgestone provided

inaccurate calculations and dates in the online benefits calculator. Plaintiff cites communications

in 2005 (pre-transfer), 2008 (Phillips email), conversations in 2010 and 2013 about errors in the

online benefits portal, 2017 (retirement application), and 2018 (claim for benefits and appeal).

(See Pl. Br., Doc. No. 36 at 16.) Plaintiff also asserts that Bridgestone breached its fiduciary duty

to him when it failed to give him written benefits estimates that were produced for internal review

in 2010 and 2013. (Pl. Br., Doc. No. 36 at 16.)

       ERISA requires a “fiduciary [to] discharge his duties with respect to a plan solely in the

interest of the participants and beneficiaries and ... with the care, skill, prudence, and diligence

under the circumstances then prevailing that a prudent man acting in a like capacity and familiar

with such matters would use.” 29 U.S.C. § 1104. To prevail on a breach-of-fiduciary-duty claim

under ERISA, a plaintiff must prove that the defendant not only breached its fiduciary duty but

also caused harm by that breach. Maynor v. Hartford Life Group Inc. Co., No. 2:07-cv-244, 2009

WL 2601866, at *5 (E.D. Tenn. Aug. 20, 2009) (citing Kuper v. Iovenko, 66 F.3d 1447, 1459 (6th

Cir. 1995)).


                                                  11
        A fiduciary breaches his duty by providing plan participants with materially misleading

information, “regardless of whether the fiduciary’s statements or omissions were made negligently

or intentionally.” James v. Pirelli Armstrong Tire Corp., 305 F.3d 439, 448 (6th Cir. 2002). To

establish a claim for breach of fiduciary duty based on alleged misrepresentations concerning

coverage under an employee benefit plan, Plaintiff must show: (1) that the defendant was acting

in a fiduciary capacity when it made the challenged representations; (2) that these constituted

material misrepresentations; and (3) that the plaintiff relied on those misrepresentations to his

detriment. Id. at 449. “[A] misrepresentation is material if there is a substantial likelihood that it

would mislead a reasonable employee in making an adequately informed decision in pursuing []

benefits to which [he] may be entitled.” Id. (quoting Krohn v. Huron Mem. Hosp., 173 F.3d 542,

547 (6th Cir. 1999)).

        Most of the allegations are related to conduct that occurred before November 2014, and are

therefore outside the limitations period. 3 Within the statute of limitations, Plaintiff alleges three

benefits summaries from Bridgestone in 2016 and 2017, that provided an inaccurate “vesting

service” date and “benefit service” date. 4 (Pl. Br., Doc. No. 36 at 16; Yarmouth Dep., Doc. No.

36-4 at 76-77, 84-90.) The 2016 statement informed Plaintiff that he was entitled to a “meager



3
         The mistakes in the online calculations were not material misrepresentations. There is no evidence
that Plaintiff was misled in any way. Nor is there any evidence that Plaintiff relied on the mistakes. To the
contrary, Plaintiff believed the information was incorrect and questioned Bridgestone about them. (See Pl.
Br., Doc. No. 36 at 16.) The material information, which was accurately communicated to Plaintiff, was
that Plaintiff was enrolled in the Cash Balance Plan, he was not eligible for the Supplement A-1 plan, and
his Cash Balance Plan was effective July 1, 2008, when he began working in the United States. Moreover,
several courts have found that providing statements with an estimate of benefits is a not a fiduciary duty.
See Bloemker v. Laborers’ Local 256 Pension Fund, No. 1:07cv986, 2009 WL 10695752 (rev’d, in part,
on other grounds, 605 F.3d 436 (6th Cir. 2010)) (collecting cases).
4
       Plaintiff has included as an exhibit the deposition of Yarmouth, in which he agrees that the
statements contain the errors described, but Plaintiff has not included the erroneous statements as exhibits.


                                                     12
monthly benefit under the Cash Balance Plan.” (Compl., Doc. No. 1, ¶ 39; Doc. No. 43, ¶ 13.) In

2017, the statement provided to Plaintiff indicated he was “entitled only to a benefit under the

Cash Balance Plan based on his transfer date.” (Compl., Doc. No. 1, ¶ 45; Doc. No. 45, ¶ 15; Doc.

No. 43, ¶ 14.) These inaccuracies are not material misrepresentations. At no time did the

information provided in 2016 or 2017 represent to Plaintiff that he was eligible for the Supplement

A-1 plan.    Moreover, Plaintiff does not assert detrimental reliance with regard to these

representations which occurred shortly before his retirement.

       Plaintiff also alleges that Bridgestone failed to provide him with a written statement of

benefits, as required by 29 U.S.C. § 1025, until 2016. The parties did not brief the question of

whether the statutory obligation to provided a written statement of benefits is also a fiduciary

obligation. However, Plaintiff has not explained or provide any evidence of how the failure to

provide such statements within the statute of limitations period, 2014 and 2015, is material or how

Plaintiff was harmed. Parkridge Med. Ctr., Inc. v. CPC Logistics, Inc. Grp Benefit Plan, No: 1:12-

cv-124, 2013 WL 3976621, *17 (E.D. Tenn., Aug. 2, 2013) (dismissing breach of fiduciary duty

claim where there was no causal connection between the fiduciary’s failure to provide requested

information and the denial of benefits).

       In sum, although Plaintiff has identified inaccurate information Bridgestone provided to

him. Plaintiff has not shown that the inaccuracies made within the limitations period (after

November 2014) were material or that Plaintiff detrimentally relied on them. Accordingly,

Plaintiff’s motion for summary judgment on this claim is DENIED, and Defendants’ motion for

summary judgment on this claim is GRANTED.




                                                13
C. Retaliation

       Plaintiff asserts a claim under Section 510, alleging Bridgestone interfered with him

attaining pension and health benefits in retaliation for filing this lawsuit and administrative claim.

(Compl., Doc. No. 27. ¶¶ 84-88.) Specifically, Plaintiff claims that in retaliation for filing this

lawsuit in November 2017, Bridgestone failed to notify the third-party administrator of his

retirement, and, as a result, Plaintiff was unable to enroll in health insurance. (Compl., Doc. No.

27, ¶¶ 55-57.) Defendant argues that the retaliation claim should be dismissed because Plaintiff

provides no evidence that his claim was treated differently than the claims of other retirees. (Pl.

Br., Doc. No. 44 at 12-13.)

       Section 510 provides:

          It shall be unlawful for any person to discharge, fine, suspend, expel,
          discipline, or discriminate against a participant or beneficiary for exercising
          any right to which he is entitled under the provisions of an employee benefit
          plan, … or for the purpose of interfering with the attainment of any right to
          which such participant may become entitled under the plan, this subchapter,
          or the Welfare and Pension Plans Disclosure Act. 29 U.S.C. § 1044.

       A prima facie case under Section 510 requires: (1) Prohibited employer conduct (2) taken

for the purpose of interfering (3) with the attainment of any right to which the employee may

become entitled. Petrus v. Lucent Technologies, Inc., 102 Fed. Appx. 969, 971 (6th Cir. 2004) To

establish the “purpose of interfering” element, Plaintiff need not show that Bridgestone’s sole

purpose was to interfere with his entitlement to benefits, only that it was a “motivating factor.” Id.

(citing Shahid v. Ford Motor Co., 76 F.3d 1404, 1411 (6th Cir.1996)). An employee can make

out a prima facie case of ERISA discrimination by showing a close temporal proximity between

the retaliatory action and the exercise of a right guaranteed by ERISA. Id.




                                                 14
       Here Plaintiff alleges, and Bridgestone does not dispute, that Bridgestone did not notify

the third-party administrator of his retirement, preventing him from enrolling in retiree health

benefits. Plaintiff filed this case and an administrative claim for benefits on November 27, 2017

and retired just a few weeks later, effective January 1, 2018. The Court finds that the temporal

proximity between Plaintiff’s retirement and the filing of this lawsuit is sufficiently close to show

Bridgestone’s inaction may have been motivated by Plaintiff’s filing his claims for benefits.

       Accordingly, Plaintiff has stated a prima facie case of retaliation under Section 510

sufficient to withstand Defendant’s motion for summary judgment on this claim. Defendants’

motion for summary judgment on this claim is DENIED.

D. Wrongful Denial of Benefits

       Plaintiff’s claim for wrongful denial of benefits stems not from the denial itself, but from

the administrative procedure provided by Bridgestone. (See Pl. Br., Doc. No. 44 at 11 (“Mr.

Coutu’s denial of benefits claim is based on the procedural deficiencies of the administrative claim

process.)) Plaintiff asserts that he was not provided a “reasonable opportunity for a full and fair

review” because Bridgestone did not adjudicate his claim within the statutory time period and did

not provide him with “requested plan documents that would allow him to understand its reasons

for denying his claim.” (Am. Compl., Doc. No. 27, ¶¶ 90-92.) Plaintiff does not suggest a remedy

for the alleged wrongful denial of benefits; but appears to tie this claim together with the claim of

breach of fiduciary duty and ultimately requests reformation of the plan agreement. (See Pl. Br.,

Doc. No. 44 (“Plaintiff’s denial of benefits claim and breach of duty claim are interrelated, and

reformation as a remedy for Count I [breach of fiduciary duty] will allow the Court to resolve

Count III [wrongful denial of benefits] according to the reformed Pension Plan terms.”).




                                                 15
       ERISA requires every employee benefit plan to “afford a reasonable opportunity to any

participant whose claim for benefits has been denied for a full and fair review by the appropriate

named fiduciary of the decision denying the claim.” 29 U.S.C. § 1133. A “full and fair review”

must allow a plan’s trustees to operate claims procedures without the formality or limitations of

adversarial proceedings and protect a plan participant from arbitrary or unprincipled decision-

making.” Weaver v. Phoenix Home Life Mut. Inc. Co., 990 F.2d 154, 157 (4th Cir. 1993).

       When alleging that a full and fair review of a claim was not provided, a plaintiff must allege

how such violation has prejudiced the presentation of his case. Bartling v. Fruehauf, 29 F.3d 1062,

1068 (6th Cir. 1994) (explaining that courts may consider whether a plaintiff has been prejudiced

in determining whether penalties for such violations are warranted); see also, Wenner v. Sun Life

Assur. Co. of Canada, 482 F.3d 878, 883 (6th Cir. 2007) (the courts aim in granting relief under

ERISA is to place plaintiff “in the position he ... would have occupied but for the defendant’s

wrongdoing.”) Ultimately, plaintiff must be in a “worse position” because of a defendant’s

procedural violations than it would have been if defendant had complied with the regulations.”

Bartling at 1067.

       The appropriate remedy for a procedural violation is not reformation of the benefits plan,

but a return to the status quo by curing the procedural violation. Wenner v. Sun Life Assur. Co. of

Canada, 482 F.3d 878, 883-84 (6th Cir. 2007) (“A plaintiff denied any benefits at all has no

expectation of receiving them unless her claim is meritorious, and thus returning her to the status

quo prior to the § 1133 violation requires only curing the procedural violation so that she may

fairly pursue the merits of her claim.”); see also, Parkridge Med. Ctr., Inc. v. CPC Logistics, Inc.

Grp. Benefit Plan, No: 1:12-cv-124, 2013 WL 3976621, *17 (E.D. Tenn., Aug. 2, 2013) (“[R]elief

for a violation of §1133 is equitable … at best Plaintiff would be entitled to a remand.”)


                                                16
       Remand, however, is only required if it would serve some “useful purpose.” Even if the

administrator has failed to consider certain evidence, the Court should remand for administrative

reconsideration only if the additional evidence might change the claim decision. Kent v United of

Omaha Life Inc. Co., 96 F.3d 803, 807 (6th Cir. 1996) (holding remand was unnecessary and

represented a “useless formality” when the evidence did not show the fiduciary’s decision was an

abuse of discretion).

       Plaintiff has not provided any evidence to show that the outcome of his administrative

appeal would change if Plaintiff had access to the plan documents he claims were necessary, so he

could better argue his case to the Benefits Appeals Board. The Benefit Appeal’s Board had access

to the plan language, and there is no evidence that it failed to consider it. Nor has Plaintiff, who

currently has all of the documents he originally desired, showed that the decision of the Benefits

Appeals Board was arbitrary and capricious. “A plan administrator’s decision will not be deemed

arbitrary and capricious so long as ‘it is possible to offer a reasoned explanation, based on the

evidence, for a particular outcome.’” Haus v. Bechtel Jacobs Co., LLC, 491 F.3d 557, 561-62 (6th

Cir. 2007). See also, Parkridge, 2013 WL 3976621 at *18 (“[T]here is no causal connection

between [defendant’s] failure to provide the information and its denial of benefits.”)

       Plaintiff has not shown that remand to the Benefit Appeals Board would be more than a

“useless formality.” Accordingly, Defendant’s motion for summary judgment on the claim of

wrongful termination of benefits is GRANTED.

E. Breach of Contract and Promissory Estoppel (State Law)

       Plaintiff asserts two claims under Tennessee state law: breach of contract (Count IV) and

promissory estoppel (Count V).        Plaintiff alleges that in consideration for his accepting

employment in Nashville, Bridgestone promised Plaintiff would be given credit in the pension


                                                17
plan back to his original hire date of January 3, 1977. Plaintiff claims Bridgestone breached this

agreement in October 2017 5 when it determined he was entitled only to a pension benefit through

the Cash Balance Plan. (Compl., Doc. No. 27, ¶¶ 99-105.) Defendant moved for summary

judgment on these claims on the ground that they are preempted by ERISA. Plaintiff did not

respond to Defendant’s preemption argument.

       ERISA preempts “any and all state laws insofar as they may now or hereafter related to

any [ERISA-governed] employee benefit plan …” 29 U.S.C. § 1144. “The phrase ‘related to’ is

given broad meaning such that a state law cause of action is preempted if ‘it has connection with

or reference to that plan.” Cromwell v. Equicor-Equitable HCA Corp., 944 F.2d 1272, 1275 (6th

Cir. 1991).

       Congress’ intent in enacting ERISA was to completely preempt the area of employee

benefit plans and to make regulation of benefit plans solely a federal concern. Id. at 1276. Only

those state laws and state law claims whose effect on employee benefit plans is merely tenuous,

remote or peripheral are not preempted. Id. The Sixth Circuit has repeatedly recognized that

virtually all state law claims relating to an employee benefit plan are preempted by ERISA. Id.

(citing Ruble v. UNUM Life Ins. Co., 913 F.2d 295 (6th Cir.1990); Davis v. Kentucky Finance Cos.

Retirement Plan, 887 F.2d 689 (6th Cir.1989); McMahan v. New England Mut. Life Ins. Co., 888

F.2d 426 (6th Cir.1989); Firestone Tire & Rubber Co. v. Neusser, 810 F.2d 550 (6th Cir.1987)).

“It is not the label placed on a state law claim that determines whether it is preempted, but whether

in essence such a claim is for the recovery of an ERISA plan benefit.” Id.




5
        October 2017 is the date of the administrative claim decision. The Court determined that
Bridgestone repudiated Plaintiff’s claim to benefits under the A-1 Supplement in 2008.


                                                 18
       Plaintiff’s breach of contract and promissory estoppel claims clearly relate to his ERISA

governed employee retirement plan and are preempted by ERISA as a matter of law. Defendants’

motion for summary judgment on the breach of contract and promissory estoppel claims is

GRANTED.

                                       IV. Conclusion

       For the reasons stated, Defendants’ Motion for Summary Judgment (Doc. No. 35) is

GRANTED as to the claims of breach of fiduciary duty (Count I), wrongful denial of benefits

(Count III), breach of contract (Count IV), and promissory estoppel (Count V), and DENIED as

to the claim for retaliation (Count II). Plaintiff’s Motion for Summary Judgment on Counts I and

III is DENIED.

              It is so ORDERED.

                                                   ____________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                              19
